DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 40-41 are rejected under 35 U.S.C. 102(a1) as being anticipated by Krolick et al. (US 2013/0276643).
Regarding claim 1, Krolick discloses a cooking apparatus comprising an oven (11,Figure 1A), the oven comprising a cooking chamber (above 17 in Figure 8), a heated air source (25, Figure 8, [0032]) and two or more vents through which, in use, heated air can vent from the cooking chamber, wherein the two or more vents comprise at least one lower vent (45, Figure 4, [0035])  and at least one upper vent (53, Figure 1B), the at least one lower vent being provided at a lower height than the at least one upper vent and the at least one upper vent being controllable to regulate a flow of heated air therethrough, wherein, when less heated air is permitted to vent through the at least one upper vent, heated air is also redirected from the at least one upper vent 
Regarding claim 2, Krolick discloses the cooking apparatus according to claim 1, wherein the at least one upper vent (53, Figure 8) is located in an upper half of the cooking chamber and the at least one lower vent (45) is located in a lower half of the cooking chamber.  
Regarding claim 3, Krolick discloses the cooking apparatus according to claim 2, wherein the at least one lower vent is not controllable to regulate a flow of heated air therethrough (45, Figure 4. i.e. there are not shuttering or valves incorporated with the vent). 
Regarding claim 4, Krolick discloses the cooking apparatus according to claim 1, wherein the at least one upper vent (53) comprises flow regulation means (54, [0038]) adjustable between two or more flow regulation configurations.  
Regarding claim 5, Krolick discloses the cooking apparatus according to claim 4, wherein the flow regulation means (54, [0038]) comprises at least one movable portion movable between an open position in which heated air can flow through the at least one upper vent and a closed position in which heated air is restricted from flowing through said at least one upper vent.  
Regarding claim 6, Krolick discloses the cooking apparatus according to claim 5, wherein the at least one movable portion is a rotatable wall configured such that rotation of the said rotatable wall reversibly covers and/or uncovers an aperture through which heated air may vent (54,[0038], Figures 6-8).  
Regarding claim 7, Krolick discloses the cooking apparatus according to claim 1, comprising at least one flue (133, Figure 11, [0050] i.e. chimney).  
Regarding claim 8, Krolick discloses the cooking apparatus according to claim 7, wherein the oven comprises at least one heated air channel (space between 33 and 45, Figure 8, [0032]), configured to guide heated air vented from the cooking chamber through the one or more of the at least one lower vent and the at least one upper vent into the flue.  
Regarding claim 9, Krolick discloses the cooking apparatus according to claim 7, wherein the oven comprises first and second heated air channels (Figure 8, 33-45 right and left side, Figure 4  discloses  6 lower vents) and first and second lower vents, the first heated air channel being configured to guide heated air vented from the cooking chamber through the first lower vent into the flue (133 Figure 13) , and the second heated air channel being configured to guide heated air vented from the cooking chamber through the second lower vent into the flue.
Regarding claim 11, Krolick discloses the cooking apparatus according to claim 1, wherein the oven is a pizza oven configured for cooking one or more pizzas (Abstract).  
Regarding claim 40, Krolick discloses a  cooking apparatus comprising an oven, (11,Figure 1A),  the oven comprising a cooking chamber (above 17 in Figure 8), a heated air source (25, Figure 8, [0032]), and two or more vents through which, in use, heated air can vent from the cooking chamber, wherein the two or more vents comprise at least one lower vent (45, Figure 4, [0035])  and at least one upper vent (53, Figure 1B), the at least one lower vent being provided at a lower height than the at least one 
Regarding claim 41, Krolick discloses a cooking apparatus comprising an oven (11,Figure 1A), the oven comprising a cooking chamber (above 17 in Figure 8), a heated air source (25) , and two or more vents wherein, in use, heated air vents from the cooking chamber through at least one or the two or more vents and wherein the two or more vents comprise at least one lower vent (45, Figure 4, [0035])  and at least one upper vent (53, Figure 1B), the at least one lower vent being provided at a lower height than the at least one upper vent and the at least one upper vent being controllable to regulate a flow of heated air therethrough (Figure 8, arrows deflected from partially closed vent 53).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krolick et al. (US 2013/0276643) in view of Chen et al. (US 2017/0020335).
Regarding claim 10, Krolick discloses the cooking apparatus according to claim 1, but not that the oven comprises an oven door moveable between a closed position, in which external access to the cooking chamber is restricted, and an open position, in which the cooking chamber is externally accessible.  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        /KENNETH J HANSEN/Primary Examiner, Art Unit 3746